Opinion
Per Curiam :
The cause is remanded to the Court of Common Pleas of Chester County for further consideration and appropriate proceedings in the light of Gideon v. Wainwright, 372 U.S. 335, in order that Carl E. Stanley may have an opportunity to establish by evidence the *716material averments of his petition and the Commonwealth may have an opportunity to affirm or deny or rebut this evidence. After hearing the evidence, the Court of Common Pleas of Chester County shall make its findings and enter an appropriate order of judgment consistent with the evidence and the law, and the opinion of the Supreme Court of the United States in Gideon v. Wainwright, supra, and in accord with right and justice and the Constitution and the laws of the United States.
Order reversed and cause remanded with a procedendo.